OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10529 The GKM Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850Los Angeles, CA (Address of principal executive offices) (Zip code) David Kahn First Western Investment Management, Inc. 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31 Date of reporting period: July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The GKM Funds By (Signature and Title)* /s/ Timothy J. Wahl Timothy J. Wahl, President Date July 22, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT 3M COMPANY Security 88579Y101 Meeting Type Annual Ticker Symbol MMM Meeting Date 11-May-2010 ISIN US88579Y1010 Agenda 933208565 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Management For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Management For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Management For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Management For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management For For 04 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder Against For ABBOTT LABORATORIES Security Meeting Type Annual Ticker Symbol ABT Meeting Date 23-Apr-2010 ISIN US0028241000 Agenda 933205898 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R.J. ALPERN For For 2 R.S. AUSTIN For For 3 W.M. DALEY For For 4 W.J. FARRELL For For 5 H.L. FULLER For For 6 W.A. OSBORN For For 7 D.A.L. OWEN For For 8 R.S. ROBERTS For For 9 S.C. SCOTT III For For 10 W.D. SMITHBURG For For 11 G.F. TILTON For For 12 M.D. WHITE For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Management For For 03 SHAREHOLDER PROPOSAL-ADVISORY VOTE Shareholder For Against 04 SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS Shareholder Against For ACCENTURE LTD Security G1150G111 Meeting Type Special Ticker Symbol ACN Meeting Date 05-Aug-2009 ISIN BMG1150G1116 Agenda 933119530 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE SCHEME OF ARRANGEMENT ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX A AS IT APPLIES TO THE CLASS A COMMON SHAREHOLDERS. Management For For 02 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT PROXIES TO APPROVE THE SCHEME OF ARRANGEMENT AT THE TIME OF THE ACCENTURE LTD CLASS A COMMON SHAREHOLDER CLASS MEETING. Management For For 03 IF THE SCHEME OF ARRANGEMENT IS APPROVED, APPROVAL OF THE ESTABLISHMENT OF DISTRIBUTABLE RESERVES OF ACCENTURE PLC (THROUGH THE REDUCTION OF ITS SHARE PREMIUM ACCOUNT) THAT WAS PREVIOUSLY APPROVED BY ACCENTURE LTD AND THE OTHER CURRENT SHAREHOLDERS OF ACCENTURE PLC (AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT). Management For For 04 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT PROXIES TO APPROVE THE PROPOSAL AT THE TIME OF THE SPECIAL GENERAL MEETING. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2010 ISIN IE00B4BNMY34 Agenda 933178875 - Management Item Proposal Type Vote For/Against Management 1A RE-APPOINTMENT OF WILLIAM L. KIMSEY TO THE BOARD OF DIRECTORS Management For For 1B RE-APPOINTMENT OF ROBERT I. LIPP TO THE BOARD OF DIRECTORS Management For For 1C RE-APPOINTMENT OF WULF VON SCHIMMELMANN TO THE BOARD OF DIRECTORS Management For For 02 RE-APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2 AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG'S REMUNERATION Management For For 03 APPROVAL OF ACCENTURE PLC 2 PLAN Management For For 04 APPROVAL OF ACCENTURE PLC 2 PURCHASE PLAN Management For For 05 AUTHORIZATION TO HOLD THE 2 MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management For For 06 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management For For 07 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management For For ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 16-Apr-2010 ISIN US00724F1012 Agenda 933195580 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management For For 1B ELECTION OF DIRECTOR: MICHAEL R. CANNON Management For For 1C ELECTION OF DIRECTOR: JAMES E. DALEY Management For For 1D ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management For For 1E ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 02 APPROVAL OF THE AMENDMENT OF THE ADOBE SYSTEMS INCORPORATED 2 Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON DECEMBER 3, 2010. Management For For ALBERTO-CULVER COMPANY Security Meeting Type Annual Ticker Symbol ACV Meeting Date 28-Jan-2010 ISIN US0130781000 Agenda 933176364 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES G. BROCKSMITH, JR For For 2 LEONARD H. LAVIN For For 3 ROBERT H. ROCK, D.B.A. For For ALCON, INC. Security H01301102 Meeting Type Annual Ticker Symbol ACL Meeting Date 20-May-2010 ISIN CH0013826497 Agenda 933230497 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2 OF ALCON, INC. AND THE 2 STATEMENTS OF ALCON, INC. AND SUBSIDIARIES Management For For 02 APPROPRIATION OF AVAILABLE EARNINGS AND PROPOSED DIVIDEND TO SHAREHOLDERS FOR THE FINANCIAL YEAR 2009 Management For For 03 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE FINANCIAL YEAR 2009 Management For For 04 ELECTION OF KPMG AG, ZUG, AUDITORS Management For For 05 ELECTION OF OBT AG, ZURICH, AS SPECIAL AUDITORS Management For For 06 AMENDMENTS TO THE ARTICLES OF ASSOCIATION Management For For 7A ELECTION OF DIRECTOR: WERNER BAUER Management For For 7B ELECTION OF DIRECTOR: FRANCISCO CASTANER Management For For 7C ELECTION OF DIRECTOR: LODEWIJK J.R. DE VINK Management For For ALCON, INC. Security H01301102 Meeting Type Annual Ticker Symbol ACL Meeting Date 20-May-2010 ISIN CH0013826497 Agenda 933270441 - Management Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE 2 OF ALCON, INC. AND THE 2 STATEMENTS OF ALCON, INC. AND SUBSIDIARIES Management For For 02 APPROPRIATION OF AVAILABLE EARNINGS AND PROPOSED DIVIDEND TO SHAREHOLDERS FOR THE FINANCIAL YEAR 2009 Management For For 03 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE FINANCIAL YEAR 2009 Management For For 04 ELECTION OF KPMG AG, ZUG, AUDITORS Management For For 05 ELECTION OF OBT AG, ZURICH, AS SPECIAL AUDITORS Management For For 06 AMENDMENTS TO THE ARTICLES OF ASSOCIATION Management For For 7A ELECTION OF DIRECTOR: WERNER BAUER Management For For 7B ELECTION OF DIRECTOR: FRANCISCO CASTANER Management For For 7C ELECTION OF DIRECTOR: LODEWIJK J.R. DE VINK Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 25-Feb-2010 ISIN US0378331005 Agenda 933180680 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 MILLARD S. DREXLER For For 3 ALBERT A. GORE, JR. For For 4 STEVEN P. JOBS For For 5 ANDREA JUNG For For 6 A.D. LEVINSON, PH.D. For For 7 JEROME B. YORK For For 02 TO APPROVE AMENDMENTS TO THE APPLE INC. 2003 EMPLOYEE STOCK PLAN. Management For For 03 TO APPROVE AMENDMENTS TO THE APPLE INC. 1997 DIRECTOR STOCK OPTION PLAN. Management For For 04 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010.THE BOARD OF DIRECTORS RECOMMENDS A VOTE "AGAINST" PROPOSALS 6 AND 7. Management For For 06 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "SUSTAINABILITY REPORT," IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 07 TO CONSIDER A SHAREHOLDER PROPOSAL ENTITLED "AMEND CORPORATE BYLAWS ESTABLISHING A BOARD COMMITTEE ON SUSTAINABILITY," IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 09-Mar-2010 ISIN US0382221051 Agenda 933184599 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 AART J. DE GEUS For For 2 STEPHEN R. FORREST For For 3 THOMAS J. IANNOTTI For For 4 SUSAN M. JAMES For For 5 ALEXANDER A. KARSNER For For 6 GERHARD H. PARKER For For 7 DENNIS D. POWELL For For 8 WILLEM P. ROELANDTS For For 9 JAMES E. ROGERS For For 10 MICHAEL R. SPLINTER For For 11 ROBERT H. SWAN For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 10-Nov-2009 ISIN US0530151036 Agenda 933148288 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GREGORY D. BRENNEMAN For For 2 LESLIE A. BRUN For For 3 GARY C. BUTLER For For 4 LEON G. COOPERMAN For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CHARLES H. NOSKI For For 10 SHARON T. ROWLANDS For For 11 GREGORY L. SUMME For For 02 APPOINTMENT OF DELOITTE & TOUCHE LLP Management For For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 04-May-2010 ISIN US0718131099 Agenda 933211726 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: BLAKE E. DEVITT Management For For 1B ELECTION OF DIRECTOR: JOHN D. FORSYTH Management For For 1C ELECTION OF DIRECTOR: GAIL D. FOSLER Management For For 1D ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Shareholder For Against C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 21-Apr-2010 ISIN US0673831097 Agenda 933212196 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 THEODORE E. MARTIN For For 2 ANTHONY WELTERS For For 3 TONY L. WHITE For For 4 DAVID M. BARRETT, M.D. For For 5 JOHN C. KELLY For For 02 TO APPROVE THE 2 C.R. BARD, INC., AS AMENDED AND RESTATED. Management For For 03 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. Management For For 04 TO CONSIDER A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING ON ENVIRONMENTAL, SOCIAL AND GOVERNANCE (ESG) PRACTICES. Shareholder Against For CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 16-Jun-2010 ISIN US1510201049 Agenda 933268701 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 SOL J. BARER, PH.D. For For 2 ROBERT J. HUGIN For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 GILLA KAPLAN, PH.D. For For 7 JAMES J. LOUGHLIN For For 8 ERNEST MARIO, PH.D. For For 9 WALTER L. ROBB, PH.D. For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 12-Nov-2009 ISIN US17275R1023 Agenda 933147262 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1C ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1D ELECTION OF DIRECTOR: LARRY R. CARTER Management For For 1E ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1F ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1G ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1H ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management For For 1I ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1J ELECTION OF DIRECTOR: MICHAEL K. POWELL Management For For 1K ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 1M ELECTION OF DIRECTOR: JERRY YANG Management For For 02 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 03 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management For For 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management For For 05 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Against For 06 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder For Against 07 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Against For CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 26-May-2010 ISIN US1773761002 Agenda 933242252 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARK B. TEMPLETON Management For For 1B ELECTION OF DIRECTOR: STEPHEN M. DOW Management For For 1C ELECTION OF DIRECTOR: GODFREY R. SULLIVAN Management For For 02 AMENDMENT TO THE 2 Management For For 03 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For CONCEPTUS, INC. Security Meeting Type Annual Ticker Symbol CPTS Meeting Date 14-Jun-2010 ISIN US2060161070 Agenda 933276188 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK M. SIECZKAREK For For 2 JOHN L. BISHOP For For 3 THOMAS F. BONADIO For For 02 TO RATIFY THE APPOINTMENT AS PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 TO APPROVE THE 2 AND RESERVE FOR ISSUANCE 3,000, COMMON STOCK THEREUNDER. Management For For 04 TO APPROVE THE FIFTH AMENDMENT TO THE 1995 EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE THEREUNDER BY 200,000 SHARES. Management For For COVANCE INC. Security Meeting Type Annual Ticker Symbol CVD Meeting Date 06-May-2010 ISIN US2228161004 Agenda 933215104 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOSEPH L. HERRING For For 2 JOHN MCCARTNEY For For 3 BRADLEY T. SHEARES For For 02 APPROVAL OF 2 PLAN. Management For For 03 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. Management For For DIONEX CORPORATION Security Meeting Type Annual Ticker Symbol DNEX Meeting Date 26-Oct-2009 ISIN US2545461046 Agenda 933148149 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID L. ANDERSON For For 2 A. BLAINE BOWMAN For For 3 FRANK WITNEY For For 4 RODERICK MCGEARY For For 5 RICCARDO PIGLIUCCI For For 6 MICHAEL W. POPE For For 02 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR ITS FISCAL YEAR ENDING JUNE 30, 2010. Management For For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 06-May-2010 ISIN US2788651006 Agenda 933213390 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1B ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1C ELECTION OF DIRECTOR: C. SCOTT O'HARA Management For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 APPROVAL OF THE ECOLAB INC. 2 PLAN. Management For For 4 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF TERMS OF THE BOARD OF DIRECTORS AS OF THE 2013 ANNUAL MEETING. Management For For 5 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THIS PROXY STATEMENT. Management For For 6 STOCKHOLDER PROPOSAL TO ADOPT A POLICY ON THE HUMAN RIGHT TO WATER. Shareholder Against For 7 STOCKHOLDER PROPOSAL REQUESTING THE BOARD TO AMEND THE BY-LAWS TO PROVIDE HOLDERS OF 10% OF OUTSTANDING SHARES THE POWER TO CALL A SPECIAL MEETING. Shareholder Against For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 29-Apr-2010 ISIN US2686481027 Agenda 933203200 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C ELECTION OF DIRECTOR: MICHAEL J. CRONIN Management For For 1D ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1E ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1F ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1G ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1I ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 02 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management For For 03 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 04 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 28-Sep-2009 ISIN US31428X1063 Agenda 933132259 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For 1D ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1E ELECTION OF DIRECTOR: SHIRLEY A. JACKSON Management For For 1F ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1G ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Shareholder Against For 05 STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Shareholder Against For FLEXTRONICS INTERNATIONAL LTD. Security Y2573F102 Meeting Type Special Ticker Symbol FLEX Meeting Date 13-Jul-2009 ISIN SG9999000020 Agenda 933110443 - Management Item Proposal Type Vote For/Against Management 01 TO AMEND CERTAIN OF THE COMPANY'S EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES, OTHER THAN THE MEMBERS OF THE COMPANY'S BOARD OF DIRECTORS, ITS EXECUTIVE OFFICERS, AND CERTAIN OTHER DESIGNATED EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES. Management For For FLEXTRONICS INTERNATIONAL LTD. Security Y2573F102 Meeting Type Annual Ticker Symbol FLEX Meeting Date 22-Sep-2009 ISIN SG9999000020 Agenda 933130445 - Management Item Proposal Type Vote For/Against Management 1A RE-ELECTION OF DIRECTOR: JAMES A. DAVIDSON Management For For 1B RE-ELECTION OF DIRECTOR: LIP BU TAN Management For For 2A RE-ELECTION OF DIRECTOR: ROBERT L. EDWARDS Management For For 2B RE-ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 2C RE-ELECTION OF DIRECTOR: WILLIAM D. WATKINS Management For For 03 TO APPROVE THE REAPPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 BOARD OF DIRECTORS TO FIX ITS REMUNERATION. Management For For 04 TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management For For 05 TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management For For 06 TO APPROVE CHANGES IN THE CASH COMPENSATION PAYABLE TO FLEXTRONICS'S NON-EMPLOYEE DIRECTORS AND ADDITIONAL CASH COMPENSATION FOR THE CHAIRMAN OF THE BOARD OF DIRECTORS. Management For For GARMIN LTD. Security G37260109 Meeting Type Annual Ticker Symbol GRMN Meeting Date 20-May-2010 ISIN KYG372601099 Agenda 933235233 - Management Item Proposal Type Vote For/Against Management A1 DIRECTOR Management 1 GENE M. BETTS For For 2 THOMAS P. POBEREZNY For For A2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GARMIN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For A3 APPROVAL OF AMENDMENT TO THE GARMIN, LTD. EMPLOYEE STOCK PURCHASE PLAN, AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010. Management For For S1 APPROVAL OF THE REDOMESTICATION PROPOSAL AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management For For S2 APPROVAL OF A MOTION TO ADJOURN THE SPECIAL MEETING IF THERE ARE INSUFFICIENT PROXIES TO APPROVE THE REDOMESTICATION PROPOSAL AT THE TIME OF SPECIAL MEETING. Management For For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 13-May-2010 ISIN US38259P5089 Agenda 933216738 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ERIC SCHMIDT For For 2 SERGEY BRIN For For 3 LARRY PAGE For For 4 L. JOHN DOERR For For 5 JOHN L. HENNESSY For For 6 ANN MATHER For For 7 PAUL S. OTELLINI For For 8 K. RAM SHRIRAM For For 9 SHIRLEY M. TILGHMAN For For 02 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2004 STOCK PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 6,500,000. Management For For 04 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 05 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 06 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 10-May-2010 ISIN US8064071025 Agenda 933219304 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STANLEY M BERGMAN For For 2 GERALD A BENJAMIN For For 3 JAMES P BRESLAWSKI For For 4 MARK E MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J ALPERIN For For 7 PAUL BRONS For For 8 DONALD J KABAT For For 9 PHILIP A LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S MATTHEWS For For 12 BRADLEY T SHEARES, PHD For For 13 LOUIS W SULLIVAN, MD For For 2 PROPOSAL TO AMEND THE COMPANY'S 1996 NON- EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN. Management For For 3 PROPOSAL TO RATIFY THE SELECTION OF BDO SEIDMAN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 25, 2010. Management For For HEWLETT-PACKARD COMPANY Security Meeting Type Annual Ticker Symbol HPQ Meeting Date 17-Mar-2010 ISIN US4282361033 Agenda 933187191 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR : M.L. ANDREESSEN Management For For 1B ELECTION OF DIRECTOR : L.T. BABBIO, JR. Management For For 1C ELECTION OF DIRECTOR : S.M. BALDAUF Management For For 1D ELECTION OF DIRECTOR : R.L. GUPTA Management For For 1E ELECTION OF DIRECTOR : J.H. HAMMERGREN Management For For 1F ELECTION OF DIRECTOR : M.V. HURD Management For For 1G ELECTION OF DIRECTOR : J.Z. HYATT Management For For 1H ELECTION OF DIRECTOR : J.R. JOYCE Management For For 1I ELECTION OF DIRECTOR : R.L. RYAN Management For For IJ ELECTION OF DIRECTOR : L.S. SALHANY Management For For 1K ELECTION OF DIRECTOR : G.K. THOMPSON Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. Management For For 03 PROPOSAL TO APPROVE THE AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2 PLAN. Management For For 04 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 19-May-2010 ISIN US4581401001 Agenda 933224367 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1C ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1D ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1E ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1F ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1G ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1H ELECTION OF DIRECTOR: JANE E. SHAW Management For For 1I ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 02 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 27-Apr-2010 ISIN US4592001014 Agenda 933199653 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: C. BLACK Management For For 1C ELECTION OF DIRECTOR: W.R. BRODY Management For For 1D ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1E ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1F ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I ELECTION OF DIRECTOR: T. NISHIMURO Management For For 1J ELECTION OF DIRECTOR: J.W. OWENS Management For For 1K ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1L ELECTION OF DIRECTOR: J.E. SPERO Management For For 1M ELECTION OF DIRECTOR: S. TAUREL Management For For 1N ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder Against For 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For 05 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder Against For 06 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 15-Dec-2009 ISIN US4612021034 Agenda 933159039 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID H. BATCHELDER For For 2 CHRISTOPHER W. BRODY For For 3 WILLIAM V. CAMPBELL For For 4 SCOTT D. COOK For For 5 DIANE B. GREENE For For 6 MICHAEL R. HALLMAN For For 7 EDWARD A. KANGAS For For 8 SUZANNE NORA JOHNSON For For 9 DENNIS D. POWELL For For 10 STRATTON D. SCLAVOS For For 11 BRAD D. SMITH For For 02 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management For For 03 APPROVE THE AMENDMENT TO OUR 2005 EQUITY INCENTIVE PLAN. Management For For 04 APPROVE THE AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN. Management For For INTUITIVE SURGICAL, INC. Security 46120E602 Meeting Type Annual Ticker Symbol ISRG Meeting Date 21-Apr-2010 ISIN US46120E6023 Agenda 933194475 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ALAN J. LEVY For For 2 ERIC H. HALVORSON For For 3 AMAL M. JOHNSON For For 02 TO APPROVE THE COMPANY'S 2 PLAN. Management For For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 22-Apr-2010 ISIN US4781601046 Agenda 933205963 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1D ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1E ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1F ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1G ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1H ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1I ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1J ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against 04 SPECIAL SHAREOWNER MEETINGS Shareholder Against For KINETIC CONCEPTS, INC. Security 49460W208 Meeting Type Annual Ticker Symbol KCI Meeting Date 27-May-2010 ISIN US49460W2089 Agenda 933254156 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RONALD W. DOLLENS For For 2 CATHERINE M. BURZIK For For 3 JOHN P. BYRNES For For 4 HARRY R. JACOBSON, M.D. For For 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 27-Aug-2009 ISIN US5850551061 Agenda 933122602 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 VICTOR J. DZAU, M.D. For For 3 WILLIAM A. HAWKINS For For 4 SHIRLEY A. JACKSON, PHD For For 5 DENISE M. O'LEARY For For 6 ROBERT C. POZEN For For 7 JEAN-PIERRE ROSSO For For 8 JACK W. SCHULER For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management For For 04 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management For For MERCK & CO., INC. Security Meeting Type Special Ticker Symbol MRK Meeting Date 07-Aug-2009 ISIN US5893311077 Agenda 933117980 - Management Item Proposal Type Vote For/Against Management 01 PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 8, 2009, BY AND AMONG MERCK & CO., INC., SCHERING-PLOUGH CORPORATION, SP MERGER SUBSIDIARY ONE, INC. (FORMERLY BLUE, INC.) AND SP MERGER SUBSIDIARY TWO, INC. (FORMERLY PURPLE, INC.), AS IT MAY BE AMENDED. Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2009 ISIN US5949181045 Agenda 933150310 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 02 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 03 ELECTION OF DIRECTOR: DINA DUBLON Management For For 04 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For 05 ELECTION OF DIRECTOR: REED HASTINGS Management For For 06 ELECTION OF DIRECTOR: MARIA KLAWE Management For For 07 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 08 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 09 ELECTION OF DIRECTOR: HELMUT PANKE Management For For 10 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management For For 11 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management For For 12 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 13 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Against For 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder For Against NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 13-May-2010 ISIN US6558441084 Agenda 933217526 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For 1B ELECTION OF DIRECTOR: ALSTON D. CORRELL Management For For 1C ELECTION OF DIRECTOR: LANDON HILLIARD Management For For 1D ELECTION OF DIRECTOR: BURTON M. JOYCE Management For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Management For For 03 APPROVAL OF AMENDMENT TO ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 04 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION LONG-TERM INCENTIVE PLAN, AS AMENDED. Management For For 05 APPROVAL OF THE NORFOLK SOUTHERN CORPORATION EXECUTIVE MANAGEMENT INCENTIVE PLAN, AS AMENDED. Management For For 06 STOCKHOLDER PROPOSAL CONCERNING CORPORATE POLITICAL CONTRIBUTIONS. Shareholder For Against ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 07-Oct-2009 ISIN US68389X1054 Agenda 933133528 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM For For 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ For For 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 DONALD L. LUCAS For For 11 CHARLES E. PHILLIPS, JR For For 12 NAOMI O. SELIGMAN For For 02 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2 Management For For 03 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2010. Management For For 04 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 05 STOCKHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 06 STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. Shareholder Against For PALL CORPORATION Security Meeting Type Annual Ticker Symbol PLL Meeting Date 18-Nov-2009 ISIN US6964293079 Agenda 933154116 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DANIEL J. CARROLL For For 2 ROBERT B. COUTTS For For 3 CHERYL W. GRISE For For 4 ULRIC S. HAYNES For For 5 RONALD L. HOFFMAN For For 6 ERIC KRASNOFF For For 7 DENNIS N. LONGSTREET For For 8 EDWIN W. MARTIN, JR. For For 9 KATHARINE L. PLOURDE For For 10 EDWARD L. SNYDER For For 11 EDWARD TRAVAGLIANTI For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For 03 PROPOSAL TO APPROVE THE COMPANY'S 2004 EXECUTIVE INCENTIVE BONUS PLAN. Management For For 04 PROPOSAL TO AMEND THE PALL CORPORATION EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR PURCHASE UNDER THE PLAN. Management For For 05 PROPOSAL TO AMEND THE PALL CORPORATION MANAGEMENT STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR PURCHASE UNDER THE PLAN. Management For For 06 PROPOSAL TO APPROVE THE PALL CORPORATION 2005 STOCK COMPENSATION PLAN, AS AMENDED. Management For For QUALCOMM, INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 02-Mar-2010 ISIN US7475251036 Agenda 933181620 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 IRWIN MARK JACOBS For For 7 PAUL E. JACOBS For For 8 ROBERT E. KAHN For For 9 SHERRY LANSING For For 10 DUANE A. NELLES For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. Management For For 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 04-May-2010 ISIN US8265521018 Agenda 933212653 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C ELECTION OF DIRECTOR: DAVID R. HARVEY Management For For 1D ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1E ELECTION OF DIRECTOR: JAI P. NAGARKATTI Management For For 1F ELECTION OF DIRECTOR: AVI M. NASH Management For For 1G ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1H ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1I ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1J ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 02 APPROVAL OF THE SIGMA-ALDRICH CORPORATION CASH BONUS PLAN, AS AMENDED. Management For For 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2010. Management For For 04 APPROVAL OF SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder For Against ST. JUDE MEDICAL, INC. Security Meeting Type Annual Ticker Symbol STJ Meeting Date 07-May-2010 ISIN US7908491035 Agenda 933208541 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STUART M. ESSIG Management For For 1B ELECTION OF DIRECTOR: BARBARA B. HILL Management For For 1C ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Against For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 25-May-2010 ISIN US8589121081 Agenda 933239673 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK C. MILLER For For 2 JACK W. SCHULER For For 3 THOMAS D. BROWN For For 4 ROD F. DAMMEYER For For 5 WILLIAM K. HALL For For 6 JONATHAN T. LORD, M.D. For For 7 JOHN PATIENCE For For 8 J.W.P. REID-ANDERSON For For 9 RONALD G. SPAETH For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 Management For For STRATASYS, INC. Security Meeting Type Annual Ticker Symbol SSYS Meeting Date 06-May-2010 ISIN US8626851047 Agenda 933229432 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 S. SCOTT CRUMP For For 2 RALPH E. CRUMP For For 3 EDWARD J. FIERKO For For 4 JOHN J. MCELENEY For For 5 CLIFFORD H. SCHWIETER For For 6 GREGORY L. WILSON For For 02 THE RATIFICATION OF GRANT THORTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 27-Apr-2010 ISIN US8636671013 Agenda 933206131 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 HOWARD E. COX, JR. For For 2 SRIKANT M. DATAR For For 3 DONALD M. ENGELMAN For For 4 LOUISE L. FRANCESCONI For For 5 HOWARD L. LANCE For For 6 STEPHEN P. MACMILLAN For For 7 WILLIAM U. PARFET For For 8 RONDA E. STRYKER For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For SYBASE, INC. Security Meeting Type Annual Ticker Symbol SY Meeting Date 13-May-2010 ISIN US8711301007 Agenda 933242670 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN S. CHEN For For 2 RICHARD C. ALBERDING For For 3 CECILIA CLAUDIO For For 4 MICHAEL A. DANIELS For For 5 L. WILLIAM KRAUSE For For 6 ALAN B. SALISBURY For For 7 JACK E. SUM For For 8 ROBERT P. WAYMAN For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 APPROVE THE AMENDED EXECUTIVE LEADERSHIP TEAM INCENTIVE PLAN. Management For For TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 29-Jun-2010 ISIN US8816242098 Agenda 933290532 - Management Item Proposal Type Vote For/Against Management 01 TO APPROVE THE BOARD OF DIRECTORS' RECOMMENDATION THAT THE CASH DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2009, WHICH WAS PAID IN FOUR INSTALLMENTS AND AGGREGATED NIS 2.50 (APPROXIMATELY US$0.642, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS), BE DECLARED FINAL. Management For For 2A ELECTION OF DIRECTOR: MR. ABRAHAM E. COHEN Management For For 2B ELECTION OF DIRECTOR: MR. AMIR ELSTEIN Management For For 2C ELECTION OF DIRECTOR: PROF. ROGER KORNBERG Management For For 2D ELECTION OF DIRECTOR: PROF. MOSHE MANY Management For For 2E ELECTION OF DIRECTOR: MR. DAN PROPPER Management For For 03 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 SHAREHOLDERS AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THEIR COMPENSATION PROVIDED SUCH COMPENSATION IS ALSO APPROVED BY THE AUDIT COMMITTEE. Management For For 04 TO APPROVE THE COMPANY'S 2010 LONG-TERM EQUITY- BASED INCENTIVE PLAN. Management For For 5A APPROVE REMUNERATION OF DR. PHILLIP FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF NIS EQUIVALENT OF USD 385,702 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS), PROVISION TO DR. FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, OF AN OFFICE AND SECRETARIAL SERVICES, AND, EFFECTIVE AS OF FEBRUARY 15, 2010, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 5B TO APPROVE THE REMUNERATION OF PROF. MOSHE MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). AND THE PROVISION TO PROF. MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD, OF SECRETARIAL SERVICES. Management For For 5C TO APPROVE THE REMUNERATION OF PROF. ROGER KORNBERG, IN HIS CAPACITY AS A DIRECTOR OF TEVA, EFFECTIVE AS OF MAY 10, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MAY 10, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). Management For For 06 TO APPROVE AN INCREASE IN THE REGISTERED SHARE CAPITAL OF THE COMPANY BY NIS 100,000, OF NIS 250,000,,000,000,000 ADDITIONAL ORDINARY SHARES OF PAR VALUE NIS 0.1 EACH, AND THE AMENDMENT OF THE COMPANY'S INCORPORATION DOCUMENTS ACCORDINGLY. Management For For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 21-Apr-2010 ISIN US1912161007 Agenda 933196758 - Management Item Proposal Type Vote For/Against Management 01 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 02 ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 03 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Management For For 04 ELECTION OF DIRECTOR: BARRY DILLER Management For For 05 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 06 ELECTION OF DIRECTOR: MUHTAR KENT Management For For 07 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For 08 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 09 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For 10 ELECTION OF DIRECTOR: SAM NUNN Management For For 11 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 12 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 13 ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For 14 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management For For 15 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 16 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder For Against 17 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Shareholder For Against 18 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Against For 19 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Against For THE SCOTTS MIRACLE-GRO CO. Security Meeting Type Annual Ticker Symbol SMG Meeting Date 21-Jan-2010 ISIN US8101861065 Agenda 933173990 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARK R. BAKER For For 2 JOSEPH P. FLANNERY For For 3 K. HAGEDORN LITTLEFIELD For For 4 ADAM HANFT For For 02 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2010. Management For For TRIMBLE NAVIGATION LIMITED Security Meeting Type Annual Ticker Symbol TRMB Meeting Date 19-May-2010 ISIN US8962391004 Agenda 933225496 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEVEN W. BERGLUND For For 2 JOHN B. GOODRICH For For 3 WILLIAM HART For For 4 MERIT E. JANOW For For 5 ULF J. JOHANSSON For For 6 BRADFORD W. PARKINSON For For 7 MARK S. PEEK For For 8 NICKOLAS W. VANDE STEEG For For 02 TO RATIFY THE APPOINTMENT OF ERNST & LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For 03 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Management For For
